 

SENIOR ADVISOR AGREEMENT

 

THIS AGREEMENT (the "Agreement") effective as of the day of 1st day of June,
2014 (the “Effective Date”), entered into between Cannabis Science, Inc., with
its principal offices located at 6946 North Academy Blvd Suite B #254, Colorado
Springs, Colorado 80918 (the “Company” or “CBIS”) and Dr. Roscoe M. Moore Jr.,
with an address of with an address of 14315 Arctic Avenue, Rockville, Maryland
20853(the “Senior Advisor”) in connection with the provision of the Senior
Advisor’s services to the Company.

 

WHEREAS:

 

A.      The Company is in the business of developing, manufacturing, marketing
and distributing legal cannabis/hemp pharmaceutical and related products
worldwide;

 

B.      The Company has engaged the services of the Senior Advisor as a
Scientific Advisory Board Member of the Company per agreement dated June 1, 2012
and expiring May 31, 2014 (the "June 1, 2012 Agreement") and thereafter in
December 2013, a clarifying and expansion agreement expiring May 31, 2014 (the
"Expanded 2013 Agreement"); and

 

C.      The Company and the Senior Advisor wish to continue their relationship
and enter into a renewal agreement herein.

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.         ENGAGEMENT AS A SENIOR ADVISOR

 

1.1       The Company hereby engages the Senior Advisor as an independent
contractor of the Company, to undertake the duties and responsibilities in the
capacity of Scientific Advisory Board Member with additional duties and
responsibilities to include strategic advisory services, including advice on
African and Caribbean markets and contacts, as a continuation of the agreements
referenced in the Preamble of this Agreement, and the Senior Advisor agrees to
exercise those powers as reasonably requested by the Company or its subsidiaries
from time to time, (collectively the “Services”), and the Senior Advisor accepts
such engagement on the terms and conditions set forth in this Agreement.

 

2.         TERM OF THIS AGREEMENT

 

2.1       The term of this Agreement shall begin as of the Effective Date and
shall continue for a period of one year, ending May 31, 2015, or until
terminated earlier pursuant to Sections 11, 13, or 14 herein (the “Term”).  The
parties expect to agree to continue thereafter to extend the term of this
Agreement by mutually agreed terms and conditions.

 



                              



 

3.         SENIOR ADVISOR SERVICES



 

3.1       The Senior Advisor shall undertake and perform the duties and
responsibilities of a Member of the Scientific Advisory Board and those commonly
associated with acting in the capacity as a strategic advisory Senior Advisor to
the Company as it explores new business channels and opportunities, as the
Company moves from "development stage" status.  The Senior Advisor agrees that
his duties may be reasonably modified at the Company’s and the Senior Advisor’s
mutual agreement from time to time.

 

3.2              In providing the Services the Senior Advisor shall:

 

·         comply with all applicable local statutes, laws and regulations;

·         not make any misrepresentation or omit to state any material fact
which results in a misrepresentation regarding the business of the Company;

·         not disclose, release or publish any information regarding the Company
without the prior written consent of the Company; and

·         subject to section 5 herein, not employ any person in any capacity, or
contract for the purchase or rental of any service, article or material, nor
make any commitment, agreement or obligation whereby the Company shall be
required to pay any monies or other consideration without the Company's prior
written consent.

 

4.         COMPENSATION

 

4.1              Compensation in Shares.  As consideration for the signing of
this Agreement and agreeing to the provision of the Services, the Company shall
compensate and issue to the Senior Advisor Rule 144 shares of the Company equal
in value to six thousand dollars ($6,000) per month for the term of the
Agreement, such shares issued quarterly.  Not withstanding the foregoing, the
Company reserves the right to pay this fee in whole in or part in cash at its
sole discretion.  In addition, the Company shall compensate and issue to the
Senior Advisor 400,000 Rule 144 shares of the Company within three (3) months of
the Effective Date.



4.2              Bonus - Additional Compensation.  As a signing bonus and for
performance of the Services, the Senior Advisor shall also be issued free
trading S-8 shares equal in value to thirty-three thousand dollars ($33,000) as
soon as the Company completes its next S-8 plan, expected within forty-five (45)
days of the Effective Date.  The compensation provided for in Sections 4.1 and
4.2 constitute the "Compensation" herein.



4.3              Termination.  In the event of termination of this Agreement by
either party irrespective of a breach, default or other event deemed to have
terminated this Agreement, all shares issued under Sections 4.1 of this
Agreement shall remain the express property and ownership of the Senior
Advisor.  The Company waives all rights and claims of ownership or control to
the shares upon issuance to the Senior Advisor.

 

5.         DEBTS AND EXPENSES

 

5.1       The parties agree that the Compensation hereunder shall be inclusive
of any and all fees or expenses incurred by the Senior Advisor on the Senior
Advisor’s own behalf pursuant to this Agreement including but not limited to the
costs of rendering the Services.  In addition, the parties agree that any debts
of the Company to the Senior Advisor existing prior to the execution of this
Agreement are fully satisfied through the Compensation herein. Notwithstanding
the foregoing, the Company shall reimburse the Senior Advisor for any bona fide
expenses incurred by the Senior Advisor on behalf of the Company in connection
with the provision of the Services provided that the Senior Advisor submits to
the Company an itemized written account of such expenses and corresponding
receipts of purchase in a form acceptable to the Company within 10 days after
the Senior Advisor incurs such expenses. However, the Company shall have no
obligation to reimburse the Consultant for any single expense in excess of five
hundred dollars ($500) or three thousand dollars ($3,000.00) in the aggregate
without the express prior written approval of the Company’s Board of Directors.

 



2                

             



 

6.         CONFIDENTIALITY



 

6.1       The Senior Advisor shall not disclose to any third party without the
prior consent of the Company any financial or business information concerning
the business, affairs, plans and programs of the Company its Directors,
officers, shareholders, employees, or Senior Advisors (the "Confidential
Information").  The Senior Advisor shall not be bound by the foregoing
limitation in the event (i) the Confidential Information is otherwise
disseminated and becomes public information or (ii) the Senior Advisor is
required to disclose the Confidential Informational pursuant to a subpoena or
other judicial order.  As a material inducement to the Company entering into
this Agreement, the Senior Advisor shall, at the Company’s request, execute a
new confidentiality and non-disclosure agreement in a form mutually agreed upon
by the Company and the Senior Advisor.

 

7.         GRANTS OF RIGHTS AND INSURANCE

 

7.1       The Senior Advisor agrees that the results and proceeds of the
Services under this Agreement, although not created in an employment
relationship, shall, for the purpose of copyright only, be deemed a work made in
the course of employment under the Canadian law or a work-made-for-hire under
the United States law and all other comparable international intellectual
property laws and conventions.  All intellectual property rights and any other
rights (including, without limitation, all copyright) which the Senior Advisor
may have in and to any work, materials, or other results and proceeds of the
Services hereunder shall vest irrevocably and exclusively with the Company and
are otherwise hereby assigned to the Company as and when created.  The Senior
Advisor hereby waives any moral rights of authors or similar rights the Senior
Advisor may have in or to the results and proceeds of the Consulting Services
hereunder.

 

7.2       The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Senior Advisor, in any amount the Company deems necessary to protect the
Company's interest hereunder.  The Senior Advisor shall not have any right,
title or interest in or to such insurance.

 

8.         REPRESENTATIONS AND WARRANTIES

 

8.1       The Senior Advisor represents, warrants and covenants to the Company
as follows:

 

(a)    the Senior Advisor is not under any contractual or other restriction
which is inconsistent with the execution of this Agreement, the performance of
the Services hereunder or any other rights of the Company hereunder;

 

(b)   the Senior Advisor is not under any physical or mental disability that
would hinder the performance of his duties under this Agreement;

 



   3             

             



 

9.         INDEMNIFICATION



 

9.1       the Senior Advisor shall indemnify and hold harmless the Company, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Senior Advisor of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Senior Advisor.

 

9.2       the Company shall indemnify and hold harmless the Senior Advisor, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.

 

10.        NO OBLIGATION TO PROCEED 

 

10.1     Nothing herein contained shall in any way obligate the Company to use
the Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Senior Advisor is not in
material default of the terms and conditions hereof, nothing contained in this
section 12.1 shall relieve the Company of its obligation to deliver to the
Senior Advisor the Compensation.  All of the foregoing shall be subject to the
other terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).

 

11.       RIGHT OF TERMINATION 

 

11.1      The Company and the Senior Advisor shall each have the right to
terminate this Agreement at any time in its sole discretion by giving not less
than 30 days written notice after eleven months of service to the other of
same.  The Company’s right of termination pursuant to this section 13.1 shall be
in addition to the Company’s rights pursuant to below section 14.  The Parties
may, however, terminate this Agreement by mutual written consent.

 

12.        DEFAULT/DISABILITY

 

12.1      No act or omission of the Company hereunder shall constitute an event
of default or breach of this Agreement unless the Senior Advisor shall first
notify the Company in writing setting forth such alleged breach or default and
the Company shall cure said alleged breach or default within 10 days after
receipt of such notice (or commence said cure within said ten days if the matter
cannot be cured in ten days, and shall diligently continue to complete said
cure).  Upon any material breach or de­fault by the Senior Advisor of any of the
terms and conditions hereof, or the terms and conditions of any other agreement
between the Company and the Senior Advisor for the services of the Senior
Advisor, the Company shall immediately have the right to suspend or to terminate
this Agreement and any other agreement between the Company and the Senior
Advisor for the services of the Senior Advisor.

 

12.2      No act or omission of the Senior Advisor hereunder shall constitute an
event of default or breach of this Agreement unless the Company shall first
notify the Senior Advisor in writing setting forth such alleged breach or
default and the Senior Advisor shall cure said alleged breach or default within
10 days after receipt of such notice (or commence said cure within said ten days
if the matter cannot be cured in ten days, and shall diligently continue to
complete said cure).  Upon any material breach or de­fault by the Company of any
of the terms and conditions hereof, or the terms and conditions of any other
agreement between the Company and the Senior Advisor for the services of the
Company, the Senior Advisor shall immediately have the right to suspend or to
terminate this Agreement and any other agreement between the Company and the
Senior Advisor for the services of the Senior Advisor.

 



 4               

             



 

13.        COMPANY'S REMEDIES 



 

13.1      The services to be rendered by the Senior Advisor hereunder and the
rights and privileges herein granted to the Company are of a special, unique,
unusual, extraordinary and intellectual character which gives them a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law, it being understood and agreed that a breach by the
Senior Advisor of any of the provisions of this Agreement shall cause the
Company irreparable injury and damages.  The Senior Advisor expressly agrees
that the Company shall be entitled to seek injunctive and/or other equitable
relief to prevent a breach hereof the Senior Advisor.  Resort to such equitable
relief, however, shall not be construed as a waiver of any other rights or
remedies which the Company may have in the premises for damages or otherwise.

 

14.       INDEPENDENT CONTRACTORS 

 

14.1     Nothing herein shall be construed as creating a partnership, joint
venture, or master-servant relationship between the parties for any purpose
whatsoever.  Except as may be expressly provided herein, neither party may be
held responsible for the acts either of omission or commission of the other
party, and neither party is authorized, or has the power, to obligate or bind
the other party by contract, agreement, warranty, representation or otherwise in
any manner.  It is expressly understood that the relationship between the
parties is one of independent contractors.

 

15.       MISCELLANEOUS PROVISIONS

 

(a)    Time.  Time is of the essence of this Agreement.

 

(b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

(c)    Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

(e)    Savings Clause.  If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

(f)    Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Senior Advisor in writing. 

 



 5               

             



 

(g)   Notices.  All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.

 

(h)   Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties. 

 

(i)     Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

(j)     Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  In the event that the document is signed
by one party and faxed to another the parties agree that a faxed signature shall
be binding upon the parties to this agreement as though the signature was an
original.

 

(k)   Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

(l)     Counsel.  The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

(m) Governing Law.This Agreement will be governed by, and will be construed in
accordance with, the laws of the State of Nevada, without regard to its conflict
of law rules.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

CANNABIS SCIENCE, INC.                                                        

 

Per:  /s/ Dorothy H.
Bray                                                                                                   

___________________________________________                                                         

Dorothy H. Bray, Ph.D.

Director, President & Chief Executive Officer                                   

 

 

Chad S. Johnson

_______________________________________                                                         

Chad S. Johnson, Esq.

Director, Chief Operating Officer & General Counsel

 

 

 

 

SENIOR ADVISOR:



 



Per: /s/ Roscoe M. Moore, Jr.

                                                                 
                    

Roscoe M. Moore, Jr., DVM, Ph.D., D.Sc.

 

 



 6               

             

